DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/02/2021.  Claims 1-20 remain pending in the application. Claims 1, 7, and 15 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YOUNGER et al. (US 2017 /0270324 A1, published on 09/21/2017, filed on 03/16/2017), hereinafter YOUNGER in view of Boucard (US 2010/0193587 A1, published on 08/05/2010), hereinafter Boucard and Naressi et al. (US 2009/0315670 A1, published on 12/24/2009), hereinafter Naressi.

Independent Claim 1
	YOUNGER discloses an electronic device comprising: a housing (YOUNGER, 212 in FIG. 2; 410 in FIG. 4; 512 in FIG. 5: a smart/NFC-enabled deice with housing); 
a connector  (YOUNGER, 1718 in FIG. 17; ¶ [0070]: I/O ports allow the computing device 1700 to be logically coupled to other devices);  
a tag reader device disposed in the housing, wherein the tag reader device is to read a unique identifier (UID) from an asset tag attached to a  printed product responsive to the  printed product being brought within a threshold distance of the electronic device (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0023], [0026], [0028], and [0035]-[0036]: a smart/NFC-enabled device 212 with housing having an associated NFC reader reads the information including a unique identifier (UID) associated with a NFC-enabled smart tag embedded in/on a physical object/product when the user may place their NFC-enabled device in close proximity to an NFC tag; e.g., "tap" device to the tag or "hover" device in proximity to the tag),
wherein photos are printed on pages of the  printed product, and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (YOUNGER, FIGS. 5-6; ¶¶ [0042]-[0043], [0023], and 
a central processing unit (CPU) (YOUNGER, 1714 in FIG. 17: one or more processors) disposed in the housing, wherein the CPU is coupled to the connector (YOUNGER, 1718 in FIG. 17: I/O ports) and the tag reader device (YOUNGER, 212 in FIG. 2; ¶ [0036]: a smart device 212 with housing having an associated NFC reader), and wherein the CPU is to: send a request with the UID to a server over a network connection (YOUNGER, 112 in FIG. 1; 212 214  216 in FIG. 2; ¶ [0036]: upon receiving an indication that a tag has been read, a unique identifier (UID) for the tag is looked up in the look-up table and digital content associated with the UID is accessed from a database 216 associated with the network 214); and
receive, from the server over the network connection, a response comprising the non-static digital media associated with the UID and associated with the photos printed on the  printed product (YOUNGER, 212 214  216 in FIG. 2; ¶¶ [0028]-[0030], [0033], and [0036]: when a tag is read by an NFC-enabled device, the device presents pre-associated content, e.g., pictures, videos, audio files, or other digital media, that is stored in association with a local or cloud database for the tag) 
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the server  network connection  (YOUNGER, ¶¶ [0026], [0028]-[0029], [0033] and [0053]: the device presents/displays pre-associated content (e.g., a game associated with a product, a video for marketing the product, a tutorial on how to use the product, etc.), stored in association with a cloud database for the tag; the user is presented with a product memories screen after photographs (or other digital content) associated with the product are acquired from an online database) (YOUNGER, 114 in FIG. 1; 212 214  216 in FIG. 2; ¶¶ [0033] and [0035]: the user either may experience the content 114 via a smart device 212, such as by viewing a digital media (e.g., pictures, videos, audio files, games, or other digital contents) stored in the database 216).
YOUNGER fails to explicitly disclose (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Boucard teaches a system and a method for accessing content associated with a printed product (Boucard, ABSTRACT; ¶ [0001]), wherein (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be presented via the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device (Boucard, 401/402 in FIG. 4; 01/402/605-611 in FIG. 6; ¶¶ [0045]-[0048], [0025], [0040], [0042], and [0003]: when the portable memory device 401 embedded with an RF reader is placed in contact with the printed document embedded with RFID tags; the portable memory device 401 receives the output from the printed document using an RF near field communication mechanism to read the embedded RFID tags, and decodes it into a link (e.g., URL) pointed to a web page hosted by one of the online content servers 404; when the portable memory device 401 is connected to the computing device 402 (including a desktop computer, workstation, laptop, console device, wireless device, handheld device, mobile phone or similar computing or multifunctional device), through a physical mechanism (e.g., a USB port), the portable memory device 401 detects the presence of the computing device 402; the portable memory device 401 sends the link encoded with IDs (e.g., a master ID of a book, page IDs, zone IDs, interactive web-based media) may be provided to the user through the display of the computing device 402, wherein the portable memory device 401 has a form factor of a memory stick; 707/711/719 in FIG. 7; ¶¶ [0053]-[0055]: the first I/O device 707 can be connected to any type of physical connector or dongle; the connector can be a male or female connector such as a male or female USB connector; all of the I/O devices can be utilized to transfer and receive data to and from other electronic devices, including other portable memory devices, personal computers, console devices, handheld gaming devices, cellular communication devices and similar electronic devices); 
(2) wherein the printed product is the photo book; and (3) wherein photos are printed on pages of the photo book, and wherein the photos are associated with digital media, the photos and the digital media being captured by a user at one or more of a same period of time, location, or event (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a spot 151 on the cover 150, and a spot  on each page (e.g., spot 111 on page 1 and spot 112 on page 2); spots 151, 111 and 112 indicate the location on which a portable memory device can be placed; page 2 of the printed document is divided into multiple zones (Z1 -Z7); each zone is identified by a zone ID; a user can select one or more zones to indicate his interest in the items/photos shown in those zones; the printed document output data, including the master ID, page ID and zone ID, can be used to determine a a photo reprint site, a comic book enthusiasts' site, a record keeping site, an educational site, or other online sites that are associated with the printed document; i.e., access online for associated photos captured by a user at the same time, location, and event as photos printed in the photo album for record keeping or reprinting; a printed yearbook 360 includes photos of the student in a class; a reader of the yearbook 360 can select one or more photos to indicate his interest in viewing additional information about the persons in the selected photos; a selected photo of a student may be associated with online contents such as the student's personal websites, social websites, recommended websites, or other online sites that are associated with the student in the selected photo).
YOUNGER and Boucard are analogous art because they are from the same field of endeavor, a system and a method for accessing content associated with a printed product.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Boucard to YOUNGER, (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos, printed on pages of the photo book, are associated with digital media, the photos and the digital media being captured by a user at one or more of a same period of time, location, or event.  1 and provide printed product/document/book with interactive features so that user experience is enhanced (Boucard, ¶¶ [0002]-[0003]).
YOUNGER in view of Boucard fails to explicitly discloses wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event.
Naressi teaches a system and a method for presenting media content on a display device (Naressi, ABSTRACT; ¶ [0126]), wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event (Naressi, 18, 12/14, 44/50/56, 46/52/59, 48/54/60 in FIG. 1; ¶¶ [0038]-[0040], [0044]-[0045], [0047]-[0049], [0054]-[0055], [0058]-[0059], and [0061]-[0064]: the RFID tag reader 18 read the RFID tag information from the RFID tag 14, 56, 59, or 60 that is located on the portable media container 12 and/or the RFID enable objects 44, 46, and 48, wherein RFID tag information, including encrypted tag identification information (e.g., tag ID) and unencrypted remote content identification information (e.g., content ID) as well as portable digital media container authentication data, may be affixed on or embedded in the portable digital media container 12 and/or the RFID enable objects 44, 46, and 48; the portable media container 12 may be a CD ROM case, DVD case, or any other package that holds or otherwise contains a digital storage medium, such as DVDs, CDs, integrated circuit based memory sticks, or any other suitable digital storage medium the movie advertisement picture, an image or logo representing a particular movie or concert, or any other suitable visual information that visually identifies the movie (e.g., remotely stored and downloadable digital video and/or audio content related to the content identification indicia); the content identification indicia 50, 52, and 54 may represent, at least one song remotely stored or at least one movie that is remotely stored, or any other suitable digital audio and/or video information; FIG. 6; ¶ [0088]: if desired, the media player user interface presents data representing indicia (i.e., the content indicia 50) from the RFID enable article, e.g., a movie card, as such, a visual indication allows the user to readily identify whether an error has occurred if the content of the downloaded media that is shown by for example the data 608 matches for example information or other visual indicia on the movie card; i.e., the images/pictures printed on DVD case or movie card are come from movie scenes so that they are captured at same period of time, location, or event).
YOUNGER in view of Boucard, and Naressi are analogous art because they are from the same field of endeavor, a system and a method for presenting media content on a display device.  Therefore, it would have been obvious to one of ordinary skill in 

Claims 2, 10, and 19
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claims 1, 8, and 18 respectively and further discloses wherein the (first) tag reader device is a radio-frequency identification (RFID) tag reader device and the (first) asset tag is an RFID tag (YOUNGER, ¶ [0024]: NFC tag reader device is also a RFID tag reader device, which using radio frequency (RF) to retrieve a unique identification from NFC smart tags) (Boucard, ¶ [0025]: the portable memory device uses an RF near field
communication mechanism to read the embedded RFID tag in the printed document to identify a book, a page and a zone) (Naressi, 18, 12/14, 44/56, 46/59, and 48/60 in FIG. 1; ¶¶ [0038], [0052], and [0061]: the radio frequency identification (RFID) tag reader 18 read the RFID tag information from the radio frequency identification (RFID) tag 14, 56, 59, or 60 that is located on the portable media container 12 and/or the RFID enable objects 44, 46, and 48).
		
Claims 3, 11, and 20
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claims 1, 8, and 18 respectively and further discloses wherein the (first) tag reader device is a near-field communication (NFC) tag reader device and the (first) asset tag is an NFC tag (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0035]-[0036]: a NFC-enabled device 212 with a NFC reader reads the information including a unique identifier (UID) associated with a NFC-enabled smart tag).
	
Claims 4 and 12
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the non-static digital media comprises at least one of a video, a live photograph, or a three-dimensional (3D) model (YOUNGER, ¶¶ [0029]-[0030] and [0033]: videos, audio files, games, and other digital media) (Naressi, ¶¶ [0039], [0044], [0055], [0061], [0064]: audio and/or video media includes songs, movies, movie scenes, movie previews, lyrics, video clips, photo albums, music albums, video games with 3-D game characters, photo gallery of concert, exclusive songs that are recorded live from the concert, radio/television broadcast).
	
Claims 5 and 13
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the CPU is further to prepare the presentation comprising the non-static digital media (YOUNGER, ¶¶ [0028]-

Claims 6 and 14
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the presentation comprises at least one of a slideshow, a video playback, metadata associated with the UID/the first identifier, an augmented reality (AR) experience, or a virtual reality (VR) experience (YOUNGER, ¶¶ [0028]-[0029], [0033] and [0055]: the device presents/displays pre-associated content, e.g., a video for marketing the product, a tutorial on how to use the product, etc., with a preview content screen where they may view any metadata 

Independent Claim 7
	YOUNGER discloses a method comprising: reading, by a tag reader device disposed in a housing of an electronic device (YOUNGER, 212 in FIG. 2; ¶ [0036]: a smart/NFC-enabled device 212 with housing having an associated NFC reader), a first identifier from a first asset tag attached to a  printed product responsive to the  printed product being brought within a threshold distance of the electronic device wherein the electronic device comprises a connector  (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0023], [0026], [0028], and [0035]-[0036]: a smart/NFC-enabled device 212 with housing having an associated NFC reader reads the information including a unique identifier (UID) associated with a NFC-enabled smart tag embedded in/on a physical object/product when the user may place their NFC-enabled device in close proximity to an NFC tag; e.g., "tap" device to the tag or "hover" device in proximity to the tag) (YOUNGER, 1718 in FIG. 17; ¶ [0070]: I/O ports allow the computing device 1700 to be logically coupled to other devices),
wherein photos are printed on pages of the  printed product, and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (YOUNGER, FIGS. 5-6; ¶¶ [0042]-[0043], [0023], [0025], and [0027]: the printed product (the greeting card 510) comprises photos printed on the printed product (pictures printed on the greeting card 510) that is associated with non-static digital media (video associated with tag 500) by a user, wherein the photos (pictures printed on the greeting card 510) and the non-static digital media (video associated with tag 500) are associated with one or more of a same period of time (the same date - birthday date), location, event (the same particular event - birthday event), 
sending, by a central processing unit (CPU) disposed in the housing of the electronic device, a request with the first identifier to a server over a network connection (YOUNGER, 1714 in FIG. 17: one or more processors) (YOUNGER, 112 in FIG. 1; 212 214  216 in FIG. 2; ¶ [0036]: upon receiving an indication that a tag has been read, a unique identifier (UID) for the tag is looked up in the look-up table and digital content associated with the UID is accessed from a database 216 associated with the network 214); and
receiving, by the CPU from the server over the network connection, a response comprising the non-static digital media associated with the first identifier and associated with the photos printed on the  printed product (YOUNGER, 212 214  216 in FIG. 2; ¶¶ [0028]-[0030], [0033], and [0036]: when a tag is read by an NFC-enabled device, the device presents pre-associated content, e.g., pictures, videos, audio files, or other digital media, that is stored in association with a local or cloud database for the tag) (YOUNGER, FIGS. 5-6; ¶¶ [0042]-[0043], [0025], and [0027]: the printed product (the greeting card 510) comprises photos printed on the printed product (pictures printed on the greeting card 510) that is associated with non-static digital media (video associated with tag 500)),
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the server  network connection  (YOUNGER, ¶¶ [0026], [0028]-[0029], [0033] and [0053]: the device presents/displays pre-associated content (e.g., a game associated with a product, a video for marketing the product, a tutorial on how to use the product, etc.), stored in association with a cloud database for the tag; the user is presented with a product memories screen after photographs (or other digital content) associated with the product are acquired from an online database) (YOUNGER, 114 in FIG. 1; 212 214  216 in FIG. 2; ¶¶ [0033] and [0035]: the user either may experience the content 114 via a smart device 212, such as by viewing a digital media (e.g., pictures, videos, audio files, games, or other digital contents) stored in the database 216).
YOUNGER fails to explicitly disclose (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Boucard teaches a system and a method for accessing content associated with a printed product (Boucard, ABSTRACT; ¶ [0001]), wherein (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be presented via the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device (Boucard, 401/402 in FIG. 4; 01/402/605-611 in FIG. 6; ¶¶ [0045]-[0048], [0025], [0040], [0042], and [0003]: when the portable memory device 401 embedded with an RF reader is placed in contact with the printed document embedded with RFID tags; the portable memory device 401 receives the output from the printed document using an RF near field communication mechanism to read the embedded RFID tags, and decodes it into a link (e.g., URL) pointed to a web page hosted by one of the online content servers 404; when the portable memory device 401 is connected to the computing device 402 (including a desktop computer, workstation, laptop, console device, wireless device, handheld device, mobile phone or similar computing or multifunctional device), through a physical mechanism (e.g., a USB port), the portable memory device 401 detects the presence of the computing device 402; the portable memory device 401 sends the link encoded with IDs (e.g., a master ID of a book, page IDs, zone IDs, portable memory device ID, and combination of switches touched by a user) to the computing device 402; the online content (e.g., interactive web-based media) may be provided to the user through the display of the computing device 402, wherein the portable memory device 401 has a form factor of a memory stick; 707/711/719 in FIG. 7; ¶¶ [0053]-[0055]: the first I/O device 707 can be connected to any type of physical connector or dongle; the connector can be a male or female connector such as a male or female USB connector; all of the I/O devices can be utilized to transfer and receive data to and from other electronic devices, including other portable console devices, handheld gaming devices, cellular communication devices and similar electronic devices); 
(2) wherein the printed product is the photo book; and (3) wherein photos are printed on pages of the photo book, and wherein the photos are associated with digital media, the photos and the digital media being captured by a user at one or more of a same period of time, location, or event (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a spot 151 on the cover 150, and a spot  on each page (e.g., spot 111 on page 1 and spot 112 on page 2); spots 151, 111 and 112 indicate the location on which a portable memory device can be placed; page 2 of the printed document is divided into multiple zones (Z1 -Z7); each zone is identified by a zone ID; a user can select one or more zones to indicate his interest in the items/photos shown in those zones; the printed document output data, including the master ID, page ID and zone ID, can be used to determine a link that points to online content, e.g., a product information site, a photo reprint site, a comic book enthusiasts' site, a record keeping site, an educational site, or other online sites that are associated with the printed document; i.e., access online for associated photos captured by a user at the same time, location, and event as photos printed in the photo album for record keeping or reprinting; a printed yearbook 360 includes photos of the student in a class; a reader of the yearbook 360 can select one or more photos to indicate his interest in viewing additional information about the persons in the selected photos; a selected photo of a student may be associated with online contents 
YOUNGER and Boucard are analogous art because they are from the same field of endeavor, a system and a method for accessing content associated with a printed product.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Boucard to YOUNGER, (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos, printed on pages of the photo book, are associated with digital media, the photos and the digital media being captured by a user at one or more of a same period of time, location, or event.  Motivation for doing so would allow user to directly connect to a larger size of screen for streaming multimedia content without using cable2 and provide printed product/document/book with interactive features so that user experience is enhanced (Boucard, ¶¶ [0002]-[0003]).
YOUNGER in view of Boucard fails to explicitly discloses wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event.
wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event (Naressi, 18, 12/14, 44/50/56, 46/52/59, 48/54/60 in FIG. 1; ¶¶ [0038]-[0040], [0044]-[0045], [0047]-[0049], [0054]-[0055], [0058]-[0059], and [0061]-[0064]: the RFID tag reader 18 read the RFID tag information from the RFID tag 14, 56, 59, or 60 that is located on the portable media container 12 and/or the RFID enable objects 44, 46, and 48, wherein RFID tag information, including encrypted tag identification information (e.g., tag ID) and unencrypted remote content identification information (e.g., content ID) as well as portable digital media container authentication data, may be affixed on or embedded in the portable digital media container 12 and/or the RFID enable objects 44, 46, and 48; the portable media container 12 may be a CD ROM case, DVD case, or any other package that holds or otherwise contains a digital storage medium, such as DVDs, CDs, integrated circuit based memory sticks, or any other suitable digital storage medium (e.g. magnetic, electric, optical, etc.); the RFID enable objects 44, 46, and 48 may be include a hand-held article, such as, a card, movie/concert ticket, article of clothing, 3-D object, or any other suitable article and includes digital video and/or audio content identification indicia 50, 52, and 54 thereon that visually identifies remotely stored digital video and/or audio content;  movies normally stored on DVDs, instead are sold in the form of movie cards, which contain content identification indicia 50, 52, and 54, such as the name of the movie, the movie advertisement picture, an image or logo representing a particular movie or concert, or any other suitable visual information if the content of the downloaded media that is shown by for example the data 608 matches for example information or other visual indicia on the movie card; i.e., the images/pictures printed on DVD case or movie card are come from movie scenes so that they are captured at same period of time, location, or event).
YOUNGER in view of Boucard, and Naressi are analogous art because they are from the same field of endeavor, a system and a method for presenting media content on a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Naressi to YOUNGER in view of Boucard, wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event.  Motivation for doing so would allow the user to readily and easily identify whether an error has occurred if the content of the downloaded media matches information or other visual indicia on the movie card (Naressi, ¶ [0088]).

Claim 8
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claim 7 and further discloses wherein a second asset tag is coupled to the photo book; a second identifier is to be read from the second asset tag (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0023], [0028], and [0035]-[0036]: a NFC-enabled device 212 with a NFC reader reads the information including a unique identifier (UID) associated with a NFC-enabled smart tag embedded in/on a physical object/product) (YOUNGER, 644/650 in FIG. 6; ¶¶ [0047]-[0048]: scan products with tags) (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a spot 151 on the cover 150, and a spot  on each page (e.g., spot 111 on page 1 and spot 112 on page 2); spots 151, 111 and 112 indicate the location on which a portable memory device can be placed; page 2 of the printed document is divided into multiple zones (Z1 -Z7); each zone is identified by a zone ID; a user can select one or more zones to indicate his interest in the items/photos shown in those zones; the printed document output data, including the master ID, page ID and zone ID, can be used to determine a link that points to online content; a printed yearbook 360 includes photos of the student in a class; a reader of the yearbook 360 can select one or more photos to indicate his interest in viewing additional information about the persons in the selected photos; a selected photo of a student may be associated with online contents such as the student's personal 
the second identifier is associated with the non-static digital media (YOUNGER, 748 in FIG. 7 and 810 in FIG. 8; ¶¶ [0051] and [0053]: if current scanned UID is found in the database (740748), the current UID is directed to the Product Memories flow chart illustrated at FIG. 8 for retrieving associated digital content from database); and 
the first identifier and the second identifier are to be transmitted to the server to cause the server to associate the non-static digital media with the first identifier (YOUNGER, 750 in FIG. 7 and 1112 in FIG. 11: ¶¶ [0051] and [0060]: if the product is already added but current scanned UID, i.e., first UID, is not found (742750), pass current scanned UID and product AttachID to Link Products flow chart illustrated at FIG. 11 for attaching new UID to digital media contents; i.e., the same product/printed media has been scanned/associated with different UID tag, i.e., second UID, in previous scan) (Naressi, FIG. 8; ¶ [0092]: the digital rights management service provider 36 creates a link between content identification information (i.e., content ID) or otherwise referred to as remote content identification data with one or more media identifiers to create the playlist which may include a group of songs that may be linked to a single content identifier; a content registry administration interface (e.g., GUI) is used to allow an operator to create and link product offerings of digital audio and/or media information for a specific media object or group of media objects; the new content identifier is created and linked with the media identifier and a content media mapping table entry linking the information is stored in the content registry database 346).

Claim 9
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claim 8 and further discloses wherein: the second asset tag is a barcode printed on the photobook; and the reading of the second identifier from the second asset tag comprises optically reading the barcode using an optical reader device (YOUNGER, ¶ [0003]: using visual codes, e.g., Quick Response (QR) codes, or other image recognition tools to associate digital content with physical objects) (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a spot 151 on the cover 150, and a spot  on each page (e.g., spot 111 on page 1 and spot 112 on page 2); spots 151, 111 and 112 indicate the location on which a portable memory device can be placed; page 2 of the printed document is divided into multiple zones (Z1 -Z7); each zone is identified by a zone ID; a user can select one or more zones to indicate his interest in the items/photos shown in those zones; the printed document output data, including the master ID, page ID and zone ID, can be used to determine a link that points to online content; a printed yearbook 360 includes photos of the student in a class; a reader of the yearbook 360 can select one or more photos to indicate his interest in viewing additional information about the persons in the selected photos; a selected photo of a student may be associated with online contents such as the student's personal websites, social websites, recommended websites, or other online sites that are associated with the student in the selected photo).

Independent Claim 15
	YOUNGER discloses a system comprising: a  printed product, wherein a first asset tag is attached to the  printed product (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0023], [0028], and [0032]: NFC-enabled smart tags are associated with/embedded in/on physical objects/products, e.g., a greeting card),
wherein photos are printed on pages of the  printed product, and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (YOUNGER, FIGS. 5-6; ¶¶ [0042]-[0043], [0023], [0025], and [0027]: the printed product (the greeting card 510) comprises photos printed on the printed product (pictures printed on the greeting card 510) that is associated with non-static digital media (video associated with tag 500) by a user, wherein the photos (pictures printed on the greeting card 510) and the non-static digital media (video associated with tag 500) are associated with one or more of a same period of time (the same date - birthday date), location, event (the same particular event - birthday event), or user selection (user can select greeting card and digital content to be associated with tag in the greeting card)); and 
a first electronic device comprising: a housing (YOUNGER, 212 in FIG. 2; 410 in FIG. 4; 512 in FIG. 5: a smart/NFC-enabled deice with housing);
a connector that connector (YOUNGER, 1718 in FIG. 17; ¶ [0070]: I/O ports allow the computing device 1700 to be logically coupled to other devices);
a first tag reader device disposed in the housing, wherein the first tag reader device is to read a first identifier from the first asset tag responsive to the  printed product being brought within a threshold distance of the first electronic device (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0023], [0026], [0028], and [0035]-[0036]: a smart/NFC-enabled device 212 with housing having an associated NFC reader reads the information including a unique identifier (UID) associated with a NFC-enabled smart tag embedded in/on a physical object/product when the user may place their NFC-enabled device in close proximity to an NFC tag; e.g., "tap" device to the tag or "hover" device in proximity to the tag); and
a central processing unit (CPU) (YOUNGER, 1714 in FIG. 17: one or more processors) disposed in the housing, wherein the CPU is coupled to the connector (YOUNGER, 1718 in FIG. 17: I/O ports) and the first tag reader device (YOUNGER, 212 in FIG. 2; ¶ [0036]: a smart device 212 with housing having an associated NFC reader), and wherein the CPU is to: send a request with the first identifier to a server over a network connection (YOUNGER, 112 in FIG. 1; 212 214  216 in FIG. 2; ¶ [0036]: upon receiving an indication that a tag has been read, a unique identifier (UID) for the tag is looked up in the look-up table and digital content associated with the UID is accessed from a database 216 associated with the network 214); and
receive, from the server over the network connection, a response comprising the non-static digital media associated with the first identifier and associated with the photos printed on the  printed product (YOUNGER, 212 214  216 in FIG. 2; 
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the server  network connection  (YOUNGER, ¶¶ [0026], [0028]-[0029], [0033] and [0053]: the device presents/displays pre-associated content (e.g., a game associated with a product, a video for marketing the product, a tutorial on how to use the product, etc.), stored in association with a cloud database for the tag; the user is presented with a product memories screen after photographs (or other digital content) associated with the product are acquired from an online database) (YOUNGER, 114 in FIG. 1; 212 214  216 in FIG. 2; ¶¶ [0033] and [0035]: the user either may experience the content 114 via a smart device 212, such as by viewing a digital media (e.g., pictures, videos, audio files, games, or other digital contents) stored in the database 216).
YOUNGER fails to explicitly disclose (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be presented via the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Boucard teaches a system and a method for accessing content associated with a printed product (Boucard, ABSTRACT; ¶ [0001]), wherein (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be presented via the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device (Boucard, 401/402 in FIG. 4; 01/402/605-611 in FIG. 6; ¶¶ [0045]-[0048], [0025], [0040], [0042], and [0003]: when the portable memory device 401 embedded with an RF reader is placed in contact with the printed document embedded with RFID tags; the portable memory device 401 receives the output from the printed document using an RF near field communication mechanism to read the embedded RFID tags, and decodes it into a link (e.g., URL) pointed to a web page hosted by one of the online content servers 404; when the portable memory device 401 is connected to the computing device 402 (including a desktop computer, workstation, laptop, console device, wireless device, handheld device, mobile phone or similar computing or multifunctional device), through a physical mechanism (e.g., a USB port), the portable memory device 401 interactive web-based media) may be provided to the user through the display of the computing device 402, wherein the portable memory device 401 has a form factor of a memory stick; 707/711/719 in FIG. 7; ¶¶ [0053]-[0055]: the first I/O device 707 can be connected to any type of physical connector or dongle; the connector can be a male or female connector such as a male or female USB connector; all of the I/O devices can be utilized to transfer and receive data to and from other electronic devices, including other portable memory devices, personal computers, console devices, handheld gaming devices, cellular communication devices and similar electronic devices); 
(2) wherein the printed product is the photo book; and (3) wherein photos are printed on pages of the photo book, and wherein the photos are associated with digital media, the photos and the digital media being captured by a user at one or more of a same period of time, location, or event (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a spot 151 on the cover 150, and a spot  on each page (e.g., spot 111 on page 1 and spot 112 on page 2); spots 151, 111 and 112 indicate the location on which a portable memory device can be placed; page 2 of the printed document is divided into multiple zones (Z1 -Z7); each zone is identified by a zone ID; a user can select one or more zones to a photo reprint site, a comic book enthusiasts' site, a record keeping site, an educational site, or other online sites that are associated with the printed document; i.e., access online for associated photos captured by a user at the same time, location, and event as printed photos in the photo album for record keeping or reprinting; a printed yearbook 360 includes photos of the student in a class; a reader of the yearbook 360 can select one or more photos to indicate his interest in viewing additional information about the persons in the selected photos; a selected photo of a student may be associated with online contents such as the student's personal websites, social websites, recommended websites, or other online sites that are associated with the student in the selected photo).
YOUNGER and Boucard are analogous art because they are from the same field of endeavor, a system and a method for accessing content associated with a printed product.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Boucard to YOUNGER, (1) a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector, and the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission between the electronic device and the multi-media display device via the connector that is inserted into the port of the multi-media display device; (2) wherein the printed product is the photo book; and (3) wherein the photos, printed on pages of the 3 and provide printed product/document/book with interactive features so that user experience is enhanced (Boucard, ¶¶ [0002]-[0003]).
YOUNGER in view of Boucard fails to explicitly discloses wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event.
Naressi teaches a system and a method for presenting media content on a display device (Naressi, ABSTRACT; ¶ [0126]), wherein the photos are associated with non-static digital media, the photos and the non-static digital media being captured at one or more of a same period of time, location, or event (Naressi, 18, 12/14, 44/50/56, 46/52/59, 48/54/60 in FIG. 1; ¶¶ [0038]-[0040], [0044]-[0045], [0047]-[0049], [0054]-[0055], [0058]-[0059], and [0061]-[0064]: the RFID tag reader 18 read the RFID tag information from the RFID tag 14, 56, 59, or 60 that is located on the portable media container 12 and/or the RFID enable objects 44, 46, and 48, wherein RFID tag information, including encrypted tag identification information (e.g., tag ID) and unencrypted remote content identification information (e.g., content ID) as well as portable digital media container authentication data, may be affixed on or embedded in the portable digital media container 12 and/or the RFID enable objects 44, 46, and 48; the portable media container 12 may be a CD ROM case, DVD case, or any other the movie advertisement picture, an image or logo representing a particular movie or concert, or any other suitable visual information that visually identifies the movie (e.g., remotely stored and downloadable digital video and/or audio content related to the content identification indicia); the content identification indicia 50, 52, and 54 may represent, at least one song remotely stored or at least one movie that is remotely stored, or any other suitable digital audio and/or video information; FIG. 6; ¶ [0088]: if desired, the media player user interface presents data representing indicia (i.e., the content indicia 50) from the RFID enable article, e.g., a movie card, as such, a visual indication allows the user to readily identify whether an error has occurred if the content of the downloaded media that is shown by for example the data 608 matches for example information or other visual indicia on the movie card; i.e., the images/pictures printed on DVD case or movie card are come from movie scenes so that they are captured at same period of time, location, or event).


Claim 16
YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claim 15 and further discloses a second electronic device to: read the first identifier from the first asset tag; read a second identifier from a second asset tag coupled to the photo book (YOUNGER, 110 in FIG. 1; 210 and 212 in FIG. 2; ¶¶ [0035]-[0036]: a NFC-enabled device 212 with a NFC reader reads the information including a unique identifier (UID) associated with the NFC-enabled smart tag ) (YOUNGER, 644/650 in FIG. 6; ¶¶ [0047]-[0048]: scan products with tags) (YOUNGER, 644/650 in FIG. 6; ¶¶ [0047]-[0048]: scan products with tags) (Boucard, FIGS. 1A-B and 3; ¶¶ [0020]-[0021], [0023]-[0024], and [0030]-[0031]: the printed document/product may be a comic book, photo album, year book, catalog, newspaper, magazine, form, test, textbook, or game board, or any other printed publication, wherein the printed document 100 has a 
wherein the second identifier is associated with the non-static digital media (YOUNGER, 748 in FIG. 7 and 810 in FIG. 8; ¶¶ [0051] and [0053]: if current scanned UID is found in the database (740748),, the current UID is directed to the Product Memories flow chart illustrated at FIG. 8 for retrieving associated digital content from database); and 
transmit the first identifier and the second identifier to the server to cause the server to associate the non-static digital media with the first identifier (YOUNGER, 750 in FIG. 7 and 1112 in FIG. 11: ¶¶ [0051] and [0060]: if the product is already added but current scanned UID, i.e., first UID, is not found (742750), pass current scanned UID 

Claim 17
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claim 16 and further discloses wherein the first electronic device and the second electronic device are a same electronic device (YOUNGER,  212 in FIG. 2; YOUNGER, 644/650 in FIG. 6; ¶¶ [0047]-[0048]: scan products with tags using the same user device) (Naressi, 18, 12, 44, 46, and 48 in FIG. 1; ¶  [0061]: a plurality of RFID enabled objects 12, 44, 46, and 48 that are read by the same RFID reader 18).

Claim 18
	YOUNGER in view of Boucard and Naressi discloses all the elements as stated in Claim 16 and further discloses wherein: the second electronic device is to read the second identifier from the second asset tag using an optical reader device of the second electronic device; and the second asset tag is a barcode printed on the printed media (YOUNGER, ¶ [0003]: using visual codes, e.g., Quick Response (QR) codes, or other image recognition tools to associate digital content with physical objects).

Response to Arguments
Applicant’s arguments filed on 12/02/2021 with respect to Claims 1, 7, and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumagai et al. (US 2010/0019482 A1, published on 01/28/2010) discloses a system and a method to personalize and enhance photo documents/books, wherein photo documents/books containing RFID tags are associated with personal images, movies, text, and audio files for sharing experiences and event information (Kumagai, ABSTRACT; ¶¶ [0006], [0032]-[0033], and [0066]);
Walters et al. (US 2017 /0186465 A1, filed on 12/14/2016) discloses an electronic tagging and playback system and methods of use for displaying playback files associated with tagged interest items when a communications device with a tag scanner is in a proximity zone of the tag (e.g., RFID tag, NFC tag, bar code, or QR code) for the purposes of memory enhancement, displaying a reminder, and/or assisting with language learning (Walters, ABSTRACT; FIGS. 1 and 10; ¶¶ [0039] and [0058]);
KOMAKI ("CLICKCATALOG: RETRACING PRECIOUS MEMORY USING PAPER-BASED MEDIA CONTROLLER", Proceedings of the Sixth International Conference on Machine Learning and Cybernetics, Hong Kong, 19-22 August 2007) discloses using ClickCatalog System, users can collect digital records of the items with an easy-to-handle hardware called @reader, which embeds an RFID reader, and recall the stored records using a viewer software operated using the same device, @reader, by manipulating it on a paper calendar or on a paper map at later date/time (KOMAKI, ABSTRACT; FIGS. 2-5; Section 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].
        2 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].
        3 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].